On August 16, 1999, Steven Robinson filed an Application for Delayed Reopening of Appeal. He is attempting to reopen the judgment of this court in State v. Robinson (Mar. 14, 1994), Cuyahoga App. No. 64734, unreported, for the second time. This court denied his first App.R. 26(B) application for reopening on August 23, 1996. The current claim of appellate counsel's ineffectiveness, i.e., counsel's failure to file an App.R. 26 (A) application for reconsideration following the announcement of the decision of this court in Robinson's direct appeal, could have been raised in his first application for reopening. We find the application of res judicata prohibits any further review of this matter. State v. Phelps (Sept. 30, 1996), Cuyahoga App. No. 69157, unreported, second reopening disallowed (Nov. 30, 1998), Motion No. 79992; State v. Brantley (June 29, 1992), Cuyahoga App. No. 62412, unreported, second reopening disallowed (May 22, 1996), Motion No. 72855. Neither App.R. 26(B) nor State v.Murnahan (1992), 63 Ohio St.3d 60, 584 N.E.2d 1204, provides a right to file successive applications for reopening. State v.Richardson (1996), 74 Ohio St.3d 235, 658 N.E.2d 273; State v.Cheren (1995), 73 Ohio St.3d 137, 652 N.E.2d 707; State v.Peeples (1995), 73 Ohio St.3d 149, 652 N.E.2d 717.
Accordingly, the Application for Delayed Reopening of Appeal is denied.
PATRICIA ANN BLACKMON, P.J., AND DIANE KARPINSKI, J.,CONCUR.
                             _________________________________ JUDGE ANNE L. KILBANE